NUMBER 13-14-00315-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


        IN THE ESTATE OF LAVERNE (TOBY) SMITH, DECEASED


                        On Appeal from the County Court
                            of Lavaca County, Texas


                             MEMORANDUM OPINION

              Before Justices Rodriguez, Garza, and Longoria
                    Memorandum Opinion Per Curiam

       This cause is before the Court on the record and a “Joint Motion to Dismiss” filed

by the parties to this appeal. According to the motion, the parties entered into a binding

settlement agreement on March 5, 2015 which addressed all issues raised in this appeal.

Consequently, the parties request that we dismiss this appeal.

       The Court, having examined and fully considered the documents on file and the

joint motion to dismiss, is of the opinion that the joint motion to dismiss the appeal should

be granted. See TEX. R. APP. P. 42.1(a). The joint motion to dismiss is GRANTED, and
the appeal is hereby DISMISSED. Costs will be taxed against appellant. See id. R.

42.1(d) (“Absent agreement of the parties, the court will tax costs against the appellant.”).

Pending motions, if any, are likewise DISMISSED. Having dismissed the appeal at the

parties’ request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.

                                                  PER CURIAM

Delivered and filed the
1st day of September, 2015.




                                             2